Case: 12-10294   Date Filed: 09/17/2012   Page: 1 of 5

                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-10294
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 8:10-cv-01777-SDM-EAJ

MORENO FARMS, INC.,

                                              Plaintiff-Counter Defendant-
                                              Appellee,

                                 versus

TOMATO THYME CORPORATION,

                                              Defendant-Counter Claimant,

GERMAN J. TORRES,

                                              Defendant,

KEATON & ASSOCIATES, P.C.,

                                              Interested Party-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________
                        (September 17, 2012)
              Case: 12-10294     Date Filed: 09/17/2012   Page: 2 of 5

Before JORDAN, ANDERSON and COX, Circuit Judges.

PER CURIAM:

      Keaton & Associates, P.C. (“Keaton”) challenges the district court’s subject

matter jurisdiction to discharge their attorney’s lien against the proceeds of a

settlement in the underlying lawsuit in this case. We affirm.

       Plaintiff Moreno Farms, Inc. employed Keaton as counsel to sue the Defendant

Tomato Thyme Corporation in the Southern District of Florida, and suit was filed.

Keaton later voluntarily withdrew, and filed an attorney’s lien against any funds

Moreno Farms might recover. (Dkt. 45-1 at 1.) The underlying lawsuit then settled

for $50,000. Tomato Thyme paid that money into the court’s registry, but the court

did not disburse the funds because of Keaton’s lien. Moreno Farms moved to

discharge the lien. The district court referred the matter to a magistrate judge, who

ultimately declared the lien invalid.

      Keaton then appealed the magistrate judge’s order to this court. We questioned

our jurisdiction to hear that appeal. After the district court clarified that it had

referred the matter of Keaton’s lien under 28 U.S.C. § 636(b)(1)(A), we dismissed

that appeal for want of jurisdiction because the magistrate judge’s order was not a

final or appealable order. (Dkt. 71); see, e.g., Perez-Priego v. Alachua Cnty. Clerk

of Court, 148 F.3d 1272, 1273 (11th Cir. 1998). Keaton then moved the district court

                                          2
               Case: 12-10294    Date Filed: 09/17/2012    Page: 3 of 5

to vacate the magistrate judge’s order. The district court denied that motion as

untimely.

       Keaton now appeals the denial of its motion to vacate the magistrate judge’s

order. We are not reviewing the merits of the magistrate judge’s order. Nor are we

reviewing the magistrate judge’ authority under 28 U.S.C. § 636 to enter an order

invalidating Keaton’s attorney’s lien. Instead, Keaton contends that, under our

precedent, the district court lacked subject matter jurisdiction to adjudicate the

validity of its attorney’s lien. (See Appellant’s Br. at 15 (“Appellant argues only one

issue: jurisdiction.”).)

       We always have the “power” and “obligation” to examine the district court’s

subject matter jurisdiction. See Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249,

1251 (11th Cir. 1985) (citing Philbrook v. Glodgett, 421 U.S. 707, 95 S. Ct. 1893

(1975)). We review questions of subject matter jurisdiction de novo. See Univ. of S.

Ala. v. Am. Tobacco Co., 168 F.3d 405, 408 (11th Cir. 1999) (citation omitted). We

review a district court’s decision to exercise supplemental jurisdiction for an abuse

of discretion. See Lucero v. Trosch, 121 F.3d 591, 598 (11th Cir. 1997) (citing

Chandler v. Miller, 75 F.3d 1543, 1546 n.3 (11th Cir. 1996)).

       When a district court has original jurisdiction over a claim, the court has

supplemental jurisdiction over all claims which are part of the same case or

                                          3
                 Case: 12-10294        Date Filed: 09/17/2012        Page: 4 of 5

controversy. See 28 U.S.C. § 1367(a). The existence of an attorney’s lien against a

party’s recovery in a lawsuit is part of the same case or controversy as the underlying

lawsuit. See Broughten v. Voss, 634 F.2d 880, 883 (5th Cir. 1981); Doggett v.

Deauville Corp., 148 F.2d 881, 883 (5th Cir. 1945).1

       A district court “may decline to exercise” its supplemental jurisdiction in

certain circumstances. See 28 U.S.C. § 1367(c). A district court has considerable

discretion in making that decision. See, e.g., Osborn v. Haley, 549 U.S. 225, 245, 127
S. Ct. 881, 896 (2007) (“Even if only state-law claims remained after resolution of the

federal question, the District Court would have discretion, consistent with Article III,

to retain jurisdiction.”) (citation omitted); Palmer v. Hosp. Auth. of Randolph Cnty.,

22 F.3d 1559, 1569 (11th Cir. 1994); Faucher v. Rodziewicz, 891 F.2d 864, 871–72

(11th Cir. 1990).

       The district court had original jurisdiction over the underlying lawsuit under

7 U.S.C. § 499e(5). Keaton filed an attorney’s lien against any recovery Moreno

Farms might obtain in the suit. The lawsuit ultimately settled, and Moreno Farms




       1
         In Bonner v. City of Pritchard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this court adopted
these Fifth Circuit cases as binding precedent.

                                                 4
                 Case: 12-10294         Date Filed: 09/17/2012        Page: 5 of 5

recovered $50,000. Thus, the court had supplemental jurisdiction to decide the

validity of Keaton’s lien against the $50,000.2

       The court exercised supplemental jurisdiction over Keaton’s lien. This was not

an abuse of discretion. Neither § 1367(c) nor our cases required that the district court

decline jurisdiction here.

       The order of the district court is affirmed.

       AFFIRMED.




       2
        The district court’s order dismissing the underlying lawsuit specifically retained jurisdiction
over Keaton’s lien. (Dkt. 44 at 2.)

                                                  5